Case: 16-10337      Document: 00514038215         Page: 1    Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-10337                                   FILED
                                  Summary Calendar                             June 19, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
MICHAEL ANTHONY DAVIS,

                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden, Federal Correctional Institution Fort
Worth,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-225


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Michael Anthony Davis, federal prisoner # 33896-177, appeals the
district court’s sanction order barring him from filing the instant 28 U.S.C.
§ 2241 petition, in which he challenged his 2005 convictions and sentences for
conspiring to possess and distribute cocaine base and distributing cocaine base.
The district court issued numerous sanction warnings and, in 2014, imposed a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10337     Document: 00514038215      Page: 2    Date Filed: 06/19/2017


                                  No. 16-10337

$250 sanction and ordered that if Davis filed any further pleadings challenging
his convictions and sentences without providing proof that he paid the
monetary sanction, the clerk would docket the pleadings for administrative
purposes only and the submissions would be closed under authority of the
court’s order. In February 2016, Davis filed in the district court yet another
§ 2241 petition, which was closed pursuant to the sanction order. The district
court granted Davis leave to proceed in forma pauperis on appeal.
      Given Davis’s extensive history of filing frivolous or repetitive pleadings
and given that he received adequate notice that he would be subjected to
sanctions, the district court did not abuse its discretion in enforcing the
sanction order. See Gelabert v. Lynaugh, 894 F.2d 746, 747-78 (5th Cir. 1990);
Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). Accordingly, the
district court’s judgment is AFFIRMED.
      In addition to failing to heed the district court’s warnings, Davis has
failed to heed this court’s warning against filing frivolous or repetitive
pleadings. See Davis v. Chandler, No. 14-10323 (Feb. 10, 2015). He is therefore
ORDERED to pay a monetary SANCTION of $250 to the clerk of this court.
This monetary sanction must be paid in addition to, and not in lieu of, any
monetary sanctions imposed by the district court. Davis is BARRED from
filing any pleading challenging his convictions or sentences in this court or any
court subject to this court’s jurisdiction until the sanction is paid in full unless
he first obtains leave of the court in which he seeks to file his pleading. He is
WARNED that any future frivolous, repetitive, or otherwise abusive filings will
subject him to additional and progressively more severe sanctions. Davis is
directed to review all pending matters and move to dismiss any that are
frivolous, repetitive, or otherwise abusive.




                                         2